NON-REVOLVING CREDIT NOTE



 

January 3, 2011 $5,000,000

FOR VALUE RECEIVED, on or before April 30, 2011, Quantum Fuel Systems
Technologies Worldwide, Inc., a Delaware corporation (the "Borrower"), promises
to pay to the order of WB QT, LLC, a Delaware limited liability company, as
Lender and as agent for the Lenders under the Credit Agreement defined below
("Lender") at Minneapolis, Minnesota, in lawful money of the United States of
America so much as may have been advanced by the Lenders to the Borrower and
then be outstanding under the Non-Revolving Credit Facility provided by the
Lenders to the Borrower pursuant to the Ninth Amendment to Credit Agreement
dated as of the date hereof by and between the Borrower and the Lenders (the
"Ninth Amendment"), which Ninth Amendment amends that certain Credit Agreement
dated as of January 31, 2007 made by and among the Borrower and WB QT, LLC for
itself as agent for the Lenders (such Credit Agreement, together with the nine
amendments, the "Credit Agreement").

      None of the advances under the Non-Revolving Credit Facility shall bear
interest, except as provided in the Ninth Amendment. This Note is a
non-revolving credit note under which advances (but not re-advances) and
repayments may be made from time to time, but only in accordance with the terms
and conditions of the Credit Agreement. This Note evidences borrowings under, is
subject to, and is secured in accordance with, the terms of the Credit Agreement
to which reference is hereby made. Capitalized terms used herein, except as
defined to the contrary, shall have the meanings given them in the Credit
Agreement.

      This Note shall be interpreted and the rights of the parties hereunder
shall be determined under the laws of, and enforceable in, the State of
Minnesota. Borrower hereby waives presentment for payment, demand, protest and
notice of dishonor and nonpayment of this Note and agrees that no obligation
hereunder shall be discharged by reason of any extension, indulgence, release,
or forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note. Nothing herein shall
limit any right granted the Lenders by any other instrument or by law.



BORROWER:



Quantum Fuel Systems Technologies

Worldwide, Inc., a Delaware corporation



By: /s/ W. Brian Olson

Name: W. Brian Olson

Title: Chief Financial Officer